Case: 19-20032      Document: 00515204967         Page: 1    Date Filed: 11/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-20032
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 19, 2019
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSEPH BERZAT,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CR-254-1


Before STEWART, DENNIS, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Joseph Berzat has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Berzat has filed a response and an incorporated motion to appoint new counsel,
which is DENIED. The record is not sufficiently developed to allow us to make
a fair evaluation of Berzat’s claim of ineffective assistance of counsel; we


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20032    Document: 00515204967     Page: 2   Date Filed: 11/19/2019


                                 No. 19-20032

therefore decline to consider the claim without prejudice to his petition for
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Berzat’s response. We concur in counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
To the extent that Berzat challenges Count 2 of his conviction for aiding and
abetting the use and discharge of a firearm during the commission of a crime
of violence and his sentence, his arguments are barred by the waiver provision
in his knowing and voluntary plea agreement. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2